 1 PHILLIP A. TALBERT
   United States Attorney
 2 JILL THOMAS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                              CASE NO. 2:14-CR-00192-KJM-CKD

11                               Plaintiff,                 ORDER SEALING DOCUMENTS AS SET FORTH IN
                                                            GOVERNMENT’S NOTICE
12                         v.

13   DONALD J. PEEL,
      aka Donald Billson,
14    aka Donald Bunker,
      aka Donald Cooke,
15    aka Milton Dodson,
      aka Donald Jackson,
16    aka Donald Johnson,
      aka Donald McGuinness,
17    aka Donald Simmons,
      aka Leroy Simmons,
18    aka Leroy Tucker,
      aka Donald Tucker,
19    aka Steven Wrede,

20                               Defendant.

21

22

23         Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

24 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

25 Opposition to Defendant’s Second Renewed Motion for Compassionate Release pertaining to defendant

26 Donald Peel, and the Government’s Request to Seal shall be SEALED until further order of this Court.

27         It is further ordered that electronic access to the sealed documents shall be limited to the United

28 States and counsel for the defendant.


      ORDER SEALING DOCUMENTS AS SET FORTH IN           1
      GOVERNMENT’S NOTICE
 1          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

 2 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

 3 the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

 4 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

 5 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 6 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 7 adequately protect the compelling interests identified by the government.

 8 DATED: June 24, 2021.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            2
      GOVERNMENT’S NOTICE
